Case: 15-50950      Document: 00513405577         Page: 1    Date Filed: 03/03/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50950
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            March 3, 2016
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff–Appellee,

versus

JOHNATHAN CROCKER,

                                                 Defendant–Appellant.



                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 6:09-CR-3-1




Before HIGGINBOTHAM, SMITH, and OWEN, Circuit Judges.
PER CURIAM: *

       Johnathan Crocker, federal prisoner # 29579-280, moves to proceed in
forma pauperis (“IFP”) to appeal the denial of his 18 U.S.C. § 3582(c)(2) motion
for a sentence reduction based on Amendment 782 to the Sentencing Guide-
lines. By seeking to proceed IFP, Crocker is challenging the district court’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50950    Document: 00513405577     Page: 2   Date Filed: 03/03/2016


                                 No. 15-50950

certification that his appeal is not taken in good faith because it is frivolous.
See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

      Crocker claims the district court misapplied the amendment and the
§ 3553(a) factors; he explains that because he received a sentence at the low
end of the guideline range applicable at sentencing, he should now receive a
sentence at the low end of his new guideline range and that the court ignored
evidence of his rehabilitation. The court correctly recognized that Crocker was
eligible for a reduction and that the sentence was within the new guideline
range. See Dillon v. United States, 560 U.S. 817, 826–27 (2010); U.S.S.G.
§ 2D1.1(c)(7); U.S.S.G., Ch. 5, Pt. A. The court denied Crocker’s motion as a
matter of discretion, referring to the § 3553(a) factors in general and the seri-
ousness of the offense and the danger posed to the community by Crocker in
particular. Moreover, the court had before it Crocker’s arguments in favor of
a reduction and documentation regarding his efforts at rehabilitation in prison.
Crocker has not demonstrated that there is a nonfrivolous issue as to abuse of
discretion in denying the reduction. See United States v. Whitebird, 55 F.3d
1007, 1010 (5th Cir. 1995).

      Referring to his original sentencing, Crocker contends that the district
court erred in enhancing his offense level based on his leadership role in the
offense. But § 3582(c)(2) is not the appropriate vehicle to challenge purported
errors at sentencing. See United States v. Evans, 587 F.3d 667, 673 (5th Cir.
2009).

      This appeal does not present a nonfrivolous issue and has not been
brought in good faith. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
The motion for leave to proceed IFP is DENIED, and the appeal is DISMISSED
as frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.



                                       2